Dismissed and Memorandum Opinion filed July 14, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00504-CR
NO. 14-11-00505-CR
NO. 14-11-00506-CR
NO. 14-11-00507-CR
 
____________
 
DAVID BAUTISTA-RODRIGUEZ, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 176th District Court

Harris County, Texas
Trial Court Cause Nos. 1283063, 1283064,
1296677, 1296678
 

 
MEMORANDUM
 OPINION
Appellant entered a guilty plea to two charges of fictitious
or counterfeit inspection certificate; one charge of tampering with a
government record; and one charge of possession of a controlled substance.  In
accordance with the terms of a plea bargain agreement with the State, on May
13, 2011, the trial court sentenced appellant in each case to confinement for
32 months in the Institutional Division of the Texas Department of Criminal
Justice, the sentences to run concurrently.  Appellant filed a pro se notice of
appeal in each case.  We dismiss the appeal in each case. 
In each case, the trial court entered a certification of the
defendant’s right to appeal in which the court certified that this is a plea
bargain case and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court’s certification is included
in the record in each case on appeal.  See Tex. R. App. P. 25.2(d). 
In each case, the record supports the trial court’s certification.  See
Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
Accordingly, in each case we dismiss the appeal.  
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges, Justices Seymore and Boyce.
Do Not Publish C Tex. R. App. P. 47.2(b)